Proceeding under article 78 of the Civil Practice Act to review and annul a determination made June 3, 1960, by respondent, the Commissioner of the Police Department of the City of New York, dismissing petitioner from said department, and to direct petitioner’s reinstatement. By order of the Supreme Court, Kings County, made September 21, 1960, pursuant to section 1296 of the Civil Practice Act, the proceeding was transferred to this court for disposition. Determination confirmed, without costs. No opinion. Nolan, P. J., Beldoek, Ughetta, Kleinfeld and Brennan, JJ., concur.